Title: Thomas Jefferson to Randolph Harrison, 28 September 1815
From: Jefferson, Thomas
To: Harrison, Randolph


          
            Dear Sir
             Poplar Forest, Sep. 28. 15.
          
          During a long visit to this place I have had leisure to think of your house. you seemed to require 6. rooms, neither more nor less, and a good entrance or passage of communication. the inclosed is drawn on that plan. the ground plat is in detail, and exact; the elevation is merely a sketch to give a general idea. the workman, if he is any thing of an Architect will be able to draw the particulars. affectionately yours
          Th: Jefferson
        